Title: To Thomas Jefferson from Steuben, 8 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond 8 Decr. 1780

I am this moment favord with your Excellencys Letter of this morning inclosing a Copy of the requisition made by Lt. Colo. Lee for the Corps under his command.
I am perfectly of Opinion with your Excellency that the call on this State for the several Articles he demands is improper on any other principle than that of the general good. In the new Establishment of the Army this Corps is certainly not considered as part  of the Quota of this State, whatever therefore is furnishd will be considerd as a Loan to the Continent and for which I shall on their behalf be answerable and as the service of this Corps to the southward may be important I have no doubt by [but] the state will do all in their power towards Equipping them as speedily as possible.
Our present Circumstance absolutely require that we should ask only such things as cannot be dispensd with, on this subject I wish to speak with Lt. Colo. Lee and will then have the honor of acquainting your Excellency more fully with my Sentiments on this matter.
